Earl Warren: -- et al. petitioners versus Public Service Commission of the State of New York et al. and number 536, Tennessee Gas Transmission Co. petitioner versus Public Service Commission of the State of New York Et Al. Mr. Kirby, you may proceed.
Edward S. Kirby: Mr. Chief Justice and may it please the Court. In these cases I represent Public Service Electric & Gas Company which is a gas distribution public utility in the State of New Jersey. We serve over 1,100,000 customers and have large purchases of natural gas from three pipeline companies. We purchased for example a 1958 already 8 million MCF of natural gas, which by coincidence is slightly larger than the entire amount which will be delivered at Tennessee under these contracts per year. Now, we are rightly interested in the field price of gas in these cases because the field price of gas is a large element in the price which the pipeline company charges the distribution company. Now, in my argument, first, I would like to try and cover two points which I felt were prompted by questions from the bench yesterday and these two points are (A) the rate making standard of the act in connection with the Commission's discretion in a Section 7 proceeding and 2 or (B), what's a touch off Commission action, and what evidence is necessary where it appears a producer is seeking too high of price? Taking up the first point, I agree that the Commission has a certain amount of discretion which it may use in the Section 7 proceeding. And in the exercise of that discretion, it need not make a finding of just and reasonableness with respect to the initial rate in every case. What this discretion must be exercised within the framework and policy of the Natural Gas Act. The cases for example which express that policy are the Hope case and the Phillips case, and the policy as this Court interpreted was namely to protect consumers from exploitation at the hands of natural gas companies.
Felix Frankfurter: May I trouble you to repeat exactly the words you said that it need not find what at the rate --
Edward S. Kirby: Yes, Mr. Justice Frankfurter, I said it need not make a finding of just and reasonableness in a Section 7 proceeding with respect to the initial rate.
Felix Frankfurter: But, the contention of the respondent is that it can't issue a certificate without making some provision for rates (Inaudible).
Edward S. Kirby: Not in every case, if for example --
Felix Frankfurter: In this case.
Edward S. Kirby: In this case, yes. That is our position, in this case, they should not issue the certificate without (Inaudible)
Felix Frankfurter: It doesn't find what the reasonable rate is, but it must make some what shall I say --
Edward S. Kirby: Some provision to protect the consumer.
Felix Frankfurter: Pardon me?
Edward S. Kirby: Some provision to protect the consumer in the meantime.
Felix Frankfurter: If determination of that would be and just and reasonable rate.
Edward S. Kirby: No, that's right Your Honor.
Felix Frankfurter: What is the significance of the rate? Is this an outside gas or what is it?
Edward S. Kirby: All right. I think I can answer that right here Your Honor. I say that the Commission's discretion in a Section 7(4) proceeding must recognize that Section 4 points out that this is a price oriented statute and that Section 7 provides all rates must be just and reasonable, and if they are not, they are declared to be unlawful.
Felix Frankfurter: Well, perhaps when you say that, and well then you take the whole question.
Edward S. Kirby: No, I think I will come right to it.
Felix Frankfurter: Maybe you make it improper; you think you start with it in your premise --
Edward S. Kirby: All right! Let me just say it Your Honor. Section 4 does not exclude initial prices paid to producers. However, and this is the point I think that answers your question, the precise time at which the Commission must make such a determination of just and reasonableness maybe left to a later time, outside the Section 7 proceeding, after it has concluded provided, and only if, it protects the consumer in the meantime, the waiting period. As this Court said in the Hope case at 320 US at page 611, the Federal Power Commission was given broad powers of regulation for fixing of just and reasonable rates under Section 4 with the powers attended there too, was the heart of the new regulatory system. I believe Justice Harlan asked Mr. Brown yesterday a question to this effect. Isn't the nub of the problem that producers want a Section 5 proceeding and you want a Section 4 proceeding? The unequivocal answer to that question is yes, but it must be understood that there is no way to provide for a Section 4 proceeding unless a condition calling forth is placed in the certificate which is issued in the Section 7 proceeding. In other words, the two must be in conjunction because you cannot initiate a Section 4 proceeding, the pipeline itself must do that or the producer rather in this case.
Felix Frankfurter: What you're saying or are you saying is that the scheme of Section 4 would be rendered (Inaudible) and would be frustrated, unless you have some price pegging in the certificate.
Edward S. Kirby: Absolutely right.
Felix Frankfurter: That's what you are saying.
Edward S. Kirby: That's what I am saying.
Felix Frankfurter: Section 4 is another --
Edward S. Kirby: If you have no price pegging, or for that period of time until the Section 5 made the initiative.
Felix Frankfurter: (Inaudible) because of the different burden approved, is that?
Edward S. Kirby: It's one of them.
Felix Frankfurter: Or because the volume of the business is before the Commission involves delay.
Edward S. Kirby: You're right and the case itself, the Section 4 takes great time.
Felix Frankfurter: In other words --
Edward S. Kirby: Pardon me, Section 5 Your Honor.
Felix Frankfurter: In other words, the argument is that the actual administrative operation of the statute passed by Congress will determine how you construe Section 7, is that it?
Edward S. Kirby: That's exactly right Mr. Justice.
Felix Frankfurter: That's the case, isn't it?
Edward S. Kirby: I think it is.
Speaker: How do you made the point that the Commission having proposed what you say would have been agreeable to you namely a Section 4 proceeding which would have been effectuated by new filing one day after the certificate issued. The Commission being faced with a refusal by the suppliers to accept that, (Inaudible) for the choice is to whether they were going to get this gas supply or accept or decline a certificate. How do meet that?
Edward S. Kirby: Yes sir Mr. Justice Harlan, that's exactly the point right there. I think that was the nub of the dissent of Commissioner Kline when he said it was a Hopson's choice before the Commission to either deny the certificates or something to that effect. Now, I would say this. The plain answer to that question is found in the statute itself, and the statute, I am just speaking of the Natural Gas Act, Section 7 proceeding says, there were two requisites that the Commission must find before it can issue a certificate one that the Public Convenience and Necessity requires it at the price level proposed and number two that the applicants are willing and able to perform the act. Now, in this, in the question that Your Honor proposed is the applicants are unwilling to accept the first and second orders in this case which would protect the public, the consumers. They said no, we won't accept that. Then the Commission, and here is where I think the error was, agreed to them and issued it without any condition. I say they had no discretion at that point because the statute says you must in that case deny the certificates. They should have denied the certificates, they have to. That's what the statute requires them to do when they find an unwilling applicant. Otherwise it says, the certificates must be denied.
Speaker: Would your position have been different if there had been express findings that this source of supply, the importance of this source of supply overrode the price consideration, would your position have been different here --
Edward S. Kirby: On that question there Mr. Justice Harlan --
Speaker: There are no such findings --
Edward S. Kirby: No, there aren't because twice, in the first two orders, in the first order and the second order, the Commission both times said, the record contains insufficient evidence from which this Commission can make a finding or determination that the certificate should issue at the rate level proposed. Therefore we have to condition it. So, they didn't have the requisite evidence in the first and second, but in the third, they just gave that off.
Speaker: So then your quarrel really is narrower, namely that there are not adequate findings here to support what you would recognize the Commission would have the right to do with proper findings.
Edward S. Kirby: Well, Your Honor then stating that, they have a right to balance the need against price when they have the evidence as to both the elements. They didn't have it here, but if they had those two, I suppose in their discretion, they can do that, but they must protect the public against an unlawful price. If the price is so high that they know from the start that it's going to probably be unreasonable, they can't say well, we'll let you have the price because the need overcomes it, they have to say we have to go back to section 4 --
Speaker: Well, they have a 5 (A) avenue; you say it's an inefficient one.
Edward S. Kirby: Yes sir.
Speaker: But they have that, so they are not (Inaudible) public protection, but if there were such findings, would you then agree that the Commission could have done what it undertook --
Edward S. Kirby: No Your Honor because I have to say that if they found that there was a great need, and they found that the price was extremely high or unreasonable, but they balanced the two. I say they can't do that because an unreasonable price cannot be the basis of a certificate or any action or any rate under the act. They are bound in their discretion by Section 4 of the act.
Speaker: And the absence of findings is -- there is an absence. It makes no difference to your position.
Edward S. Kirby: It makes the difference because the case is stronger against the producers where they have put in no evidence as to the request for this higher price. There was no evidence on which it could be balanced.
Felix Frankfurter: Mr. Kirby, may I ask what Justice Harlan strikes in another form, or another aspect, another face of it, would your case be any different if there had not been, pardon me -- three determinations by the Commission but just one, if the crutch all before us merely gave us the certificate in its last case. Would the case be any different?
Edward S. Kirby: Not one bit.
Felix Frankfurter: All right.
Edward S. Kirby: Not -- It makes it stronger, but it would not.
Felix Frankfurter: (Inaudible)
Edward S. Kirby: Yes.
Felix Frankfurter: The legal questions stripped down as many --
Edward S. Kirby: It's the same. The Section 5 doesn't protect the public during that interval however long it may be. Well, to get back to the second order, it guarantee to producers at least at just and reasonable rate.
Speaker: Can I put one more question here really just to orient myself –-
Edward S. Kirby: Yes.
Speaker: -- supposing in practice a Section 5 proceeding was just as expeditious as a Section 4 (e) proceeding, would that make a difference to your position?
Edward S. Kirby: If it could be just as expeditious?
Speaker: Yes.
Edward S. Kirby: Well it would not make a difference because the burden of proof is shifted over to the Commission at that type of a proceeding and you couldn't possibly when you have to carry the burden of proof and you don't have the evidence, the producers have their evidence, and it's usually cost or something like that, you couldn't possibly do it as expeditiously as a Section 4 because there the producer would come in with everything all prepared.
Speaker: Well, I am assuming if you could, because of an increased Commission staff, or because of falling off of business, or what not, that you could (Inaudible) expeditious determination, what would be your position then?
Edward S. Kirby: Well, then you would be -- if we were under all those rules, it would be curing the defect, that is, exposing the consumer for a long period of time. You would cure that, and if he can be protected almost as fast, then I couldn't see any difference, except that burden of proof which is a terrible burden which was placed on the Commission.
Felix Frankfurter: Mr. Kirby, what you're really doing, what your argument does is to infuse Section 4 (e) into 7, is that right?
Edward S. Kirby: I think it has to be recognized whenever you look at it.
Felix Frankfurter: I mean that's how they do it?
Edward S. Kirby: Yes.
Felix Frankfurter: But I want to know why it isn't just as reasonable, just as fair, just as relevant if you're going to infuse, why you don't infuse Section 5 rather than Section 4 (e)?
Edward S. Kirby: Because Section 5 Your Honor would not protect the consumer over that long period of time.
Felix Frankfurter: But if we have to imply, if we have to imply the protection of the consumer, why don't we imply it from 5 just as well as from 4? Congress has said nothing in 7, about one or the other, and yet you choose 4 instead of 5.
Edward S. Kirby: Well, I choose 4 instead of 5 Mr. Justice Frankfurter because the Third Circuit Court has agreed with us when they said in their decision Section 5 is no remedy at all.
Felix Frankfurter: But if that isn't quite true (Inaudible) so you can't take no remedy at all.
Edward S. Kirby: Well, they said -- I've got to give the exact language Mr. Justice Frankfurter. They said, well there is not an adequate remedy and therefore it amounts to no remedy at all.
Felix Frankfurter: But Mr. Kirby, the case is here in order to review whether they were right, they are not foreclosed by what they said.
Edward S. Kirby: That is right. But, I must say that the Section 5 did not protect the consumer in this case because it placed the risk on consumer of having paid this excess if there is any over this period of time with no possibility of refund. It shifted as I said the burden of proof to the Commission, and actually, it exposed the consumer by the shift from the second order to the third order, it exposed the consumer to a liability to pay per year up to $4 million in excess rates based on these figures. That is, that would be if the rate later on were determined to be 17 cents, maybe two years from now or three years from now, having in mind how long it takes to now complete a Section 5A within the matters of years, four or five years. These very petitioners here, three of them had Section 5 (a) complaints filed against them in August of 1955 by the Tennessee Public Utility Commission and they haven't been heard yet or they have started some hearings but they haven't been completed, so that we have no prospect of knowing when just and reasonable rate for Continental, Tidewater, and Atlantic refining is going to be determined. It's somewhere in the future. Now as I said before, the second order protected all parties because the consumer was protected from the 17 cent level to the 21 point by virtue of the refunding provisions of the act, that is under the Section 4(e) proceeding. It has a refunding and finding provision which is Section 5 does not have, and that's another reason I prefer before proceeding. I see my time is --
Earl Warren: Yes your time has expired.
Edward S. Kirby: I will just conclude by stating that in the first and second orders the evidence shows that it was insufficient evidence to certificate the proceedings on the basis of price at this price level and urge that the Third Circuit Court be upheld.
Earl Warren: Mr. Searls.
David T. Searls: Mr. Chief Justice and if the Court please. In the June 24th order which is under review here, the Commission expressly found that supply was more important than price in this particular situation, and they used this language. So as to show that they were not disregarding price, because they said as important as price is in this matter, still supply is more important because this is the largest single supply of natural gas which is ever been committed to interstate commerce. So the Commission said, further it appears to us, important as is the issue of price, that as far as the public is concerned, the precise charge that is made initially is less important than the assurance of this great supply of gas.
Felix Frankfurter: Mr. Searls, I am still an ignorant of why the fact that it's largest supply, is significant, so as to render the determination, tender the determination of price irrelevant?
David T. Searls: Not too (Inaudible) irrelevant Your Honor, because it didn't disregarded as such --
Felix Frankfurter: (Inaudible) not defined.
David T. Searls: But because it was such a great supplier of natural gas, it assured continuity of supply to the consumers on the Eastern Seaboard, and by the reason of obtaining that continuity of supply, that assurance of supply, it was important to give prime consideration to supply and because of the need for this gas. But certainly the size of the reserve was a most important thing to the distributing companies, to the pipeline companies and to the consumers.
Felix Frankfurter: It also implies that a good tentative case, as to the to the proper taking of the price could not have been made within the allowable period or relevant business period.
David T. Searls: I don't think it could because --
Felix Frankfurter: (Inaudible)
David T. Searls: Yes, yes, Your Honor and then we can say we think we can amplificate the interest of the consumer by Section 5 (a) proceedings.
Felix Frankfurter: What is answer to Mr. Brown's argument, that you had patterns in other price contracts?
David T. Searls: We had no patterns in other price contracts. It's true that in the May 20th Order, they had adopted the price, that is the Commission did, as a condition, the price of 18 cents per MCF which were being paid 200 miles for the East, but this was a new pricing area. They did not find that that 18 cents was the market price being paid. On the contrary the New York Commission recognizes that the market price for natural gas in Southern Louisiana before this contract was ever made had reached 20 cents per MCF for onshore gas and I refer particularly Your Honor, I would like to call the Court's attention to the New York State Commission brief at Page 23, where the New York State Commission points out that in 1953 and early 1954, now this was before even the Phillip's decision on June 7th, 54 by this Court. Two paper pipeline companies as they called, because they weren't in operation, were paying from 17 to 21 cents per MCF, the New York Commission says in 53 and 54 in Southern Louisiana and the FTC granted certifications without price limitations or conditions. Now that's three years before the contract in this case. Then they referred to the order of the commission on May 20th, 1953 in the Gulf Interstate Gas Company case which set a price in Southern Louisiana, the initial price of 20 cents per MCF to be paid for gas from the Iraq field. So there you have, three years prior to the execution of the contracts involved in this case, 20 cents being paid for onshore Southern Louisiana gas. So the market price had reached that level. Now here was a greater prize as a larger reserve because the reserves involved in the Gulf Interstate Gas and the Iraq field and also in the other fields for smaller quantities of gas and also the record shows in this case if other companies were paying in the range of 20 cents per onshore gas. Now here was gas discovered in 90 feet of water, 25-30 miles off the Southwestern shore of Louisiana, and in view of this evidence and this record, and here was a larger supply of gas we think that the this price was inline with the market price being paid onshore.
Speaker: Could I ask you a question?
David T. Searls: Yes, Your Honor.
Speaker: Am I correct thinking that the examiner excluded all evidence with respect to price?
David T. Searls: No, Your Honor.
Speaker: Am I wrong in that?
David T. Searls: That's wrong.
Speaker: What I am really getting at was there evidence in the record support this finding of the Commission that you call attention to?
David T. Searls: The finding of the Commission was --
Speaker: What source that, considered to be, to getting the source of supply was more important than the price?
David T. Searls: I think that was in the record, Your Honor. Now as to the -- there is no evidence.
Felix Frankfurter: Was it a contestant issue?
David T. Searls: It was not a contestant issue.
Felix Frankfurter: I mean, well --
David T. Searls: Supply no --
Felix Frankfurter: Was there any issue with contestant? What's the problem the balance that you put (Inaudible) found supply this new price you call it, as against determining the price within a reasonable time, was that canvassed by the examiner and was a relevant factor in determining any claim if one can call it, before the Commission on the basis of the examiner's evidence.
David T. Searls: The examiner found that it was important to obtain the supply. He also found that he should not go into price and neither respondents here with the interveners below offered no evidence attacking the price being paid in this case. They offered no evidence on the question where it not, it was just and reasonable.
Felix Frankfurter: Were the issues, were issues are permitted to make such offer?
David T. Searls: Well, the -- when a application is filed, I assume that it's brought it up, permit that issue being made if they wanted to offer evidence, on that scores.
Felix Frankfurter: No offer (Inaudible)
David T. Searls: But they offered no evidence. The only evidence that was offered, they did offer evidence as for this contract, these contracts that Tennessee had made in the West Delta area, but that price was already in evidence and it is before Your Honor, now as you know, but no offer evidence was made attacking price involved in this case. Now --
Earl Warren: Mr. Searls, where do we find the evidence in the record, that hearing officer used to determine that the need for this supply was greater than the cost consideration?
David T. Searls: Well, commencing at the point about the prices being paid by others –-
Earl Warren: I beg your pardon?
David T. Searls: The prices being paid by others commencing at 247 (a) of Volume 1 and continuing for five or six pages, reference has made prices being paid by others and that's shows what -- how this price compared with the price being paid by others. And now the issue as to the need for the gas was not contested by the interveners. It was tested by it, that Tennessee had this expanded system proposed that this gas would be needed for the expansion and that issue was contested. It was found in every opinion rendered for the Commission in this case. They found the need existed.
Earl Warren: My point is this, was there any comparison based upon evidence between the need and the price consideration?
David T. Searls: As in issue as such, there was no actual comparison. That gives a comparison which is a conclusion, and which can be made from the record in the case. But it was not a contested issue to make a comparison between price and between supply. Now by adopting the 5 (a) proceeding, I want to point out to Your Honor, that the Commission in this order that's under review here, adopted a plan which is the plan that they have consistently followed as being the best way to determine the producer price and that's 5 (a), and why is that true. If they deal with one price at a time under in a 4 (e) case, they create discrimination, because these producers sell gas from many fields, onshore as well as offshore Louisiana, but in a 5 (a) proceeding, they look to all the prices and for that reason, whenever a producer of any size, as a general rule, commences a 4 (e) case, the Commission comes right back with a 5 (a) proceeding, so that they can review and adjust all other prices. And when they adopted the 5 (a) proceeding in this case, they were following the practice that they considered to be best to determine the producer prices. Otherwise, if they reduce the price or raise the price one at a time they would create a discrimination which is forbidden in the act just as much as the act requires the prices to be just and reasonable. Now these proceedings are moving ahead, I don't agree that these 5 (a) proceedings are a stall at all.
Earl Warren: Have any of them finally decided?
David T. Searls: Not finally decided, the examiner's decisions was rendered a month ago in the Phillips case which is a 5 (a) m 4 (e) combination case, that now awaits the Commission decision.
Earl Warren: That goes back to 54?
David T. Searls: Yes it does Your Honor. Now in these four cases involving these four producers, the Commission has completed its investigation in two cases that evidence has been offered, the witnesses has been cross-examined. And next month one of these producers goes forward with its evidence, another producer has already offered its evidence, and in the third case the producer already offered its evidence. Three of these four producer cases, rate cases, should be ready for decision by the examiner in the fall. So these cases are moving forward. The Commission has had a tremendous responsibility following the Phillips case to decide these producer cases. It was in a new field, it's going to have to set new standards and has had many cases, but it's been handling the cases expeditiously, the administrative process has not broken down and as long as that expertise is allowed to be exercised and the commission is permitted to go forward and exercise its discretion, I am confident that the public interest would be fully protected.
Felix Frankfurter: Did you say a word, can you take a minute to say something or comment on the argument heavily stressed as I follow it, that the difference between 4 (e) and 5 (a) is a very considerable difference in the handicapping presumption so far as the (Inaudible)
David T. Searls: In that it places the burden of proof in 4 (e) on the producer and 5 (a) on the Commission. I don't think that the burden is going forward with any great difference. Now for instance, in this 5 (a) proceeding involving Cities Service, in this case, which is one of the producers here, it is a combination of 4 (e) and 5 (a) case, because here is the case where the Commission, by the 4 (e) case, may have consolidated 4 (e) with 5 (a). The producer has gone forward with its evidence first, instead of letting the Commission go forward first. In other words --
Felix Frankfurter: Is that out of, it's just something (Inaudible) who determined that it's going to --
David T. Searls: That's a matter of working out with the staff or the Commission or with the Commission as to who will go forward first with the evidence.
Felix Frankfurter: Was the Commission (Inaudible) direct that the producer better go forward in one of these combined hearings.
David T. Searls: Well, it has in several cases. Yes, Your Honor, and in that case the Cities Service went forward without any objection. So it's just like in any lawsuit, once the evidence gets on the way it's never cited as a general rule which one had the obligation to go forward first.
Felix Frankfurter: Is there a difference in the quantum of proof that you find?
David T. Searls: Well, since the burden of proof in one case would rest on the Commission it might be considered that the quantum of proof would be great, but I have not seen any case turn on that issue.
Earl Warren: Mr. Searls I was wondering why in one of these later cases such as we have here it can be anticipated that the decision of the Commission would be made early this fall, where on the other hand none of the older cases have been decided and the Phillips case, which was as far back as 1954, it's not if then decided.
David T. Searls: I didn't say the Commission Your Honor would reach the decision, (Inaudible) I said it would be ready for decision by the Examiner I believe Chief Justice.
Earl Warren: Well, all of these other earlier ones ready for decision by the examiner?
David T. Searls: Not necessarily so. Now I think I could answer that this way. The Commission has been pioneering of course in these producer cases, those that never had this issue before it until after the decision on June 7th, 1954. Now after that decision they had to lay down certain rules to be followed, and whatnot. Now when the Commission decides the Phillips case, which is already been decided by the examiner and which resulted in $9 million annual increase for Phillips, under the examiner's decision in a 5 (a) case, when that's decided undoubtedly a number of standards will be set which will expedite the handling of these other rate cases. Up to this point we have not had a decision to set the standards in determining how you ascertain a just and reasonable price for the producers. So I would say to answer Your Honor's question as soon as we get the first case decided, setting those standards we will be able to move forward much faster.
Earl Warren: Thank you, Mr. Searls.
David T. Searls: Thank you.